DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotrabasappa et al. (US 9,680,694), hereafter “Kotrabasappa,” in view of Akiya et al. (US 9,497,107), hereafter “Akiya.”
Regarding claim 1, a method comprising: 	generating, at a first control plane entity (Kotrabasappa: 18A of FIG. 1; col. 11 lines 23-25), a first seamless bidirectional forwarding detection (S-BFD) control packet comprising a first discriminator value, a second discriminator value (Kotrabasappa: 122 of FIG. 4 [My Discriminator…Your Discriminator…]; col. 12 lines 30-40, col. 19 lines 26-40); 	setting the first discriminator value to a discriminator value of a first user plane network node for a path comprising a plurality of user plane (data plane) network nodes (Kotrabasappa: 18A, 18B, 30, 31 of FIG. 1; 50A-N of FIG. 2; col. 11 lines 12-16 LCs…provide a data plane…for forwarding transient network traffic…], col. 19 lines 41-60); 	setting the second discriminator value to a discriminator value of the first control plane entity (Kotrabasappa: 18A, 18B, 30, 31 of FIG. 1; col. 19 lines 41-60).	Kotrabasappa does not explicitly teach: 	a segment routing header;	setting the segment routing header to an ordered list of values associated with the plurality of user plane network nodes, the ordered list of values comprising an address and a discriminator value for each of the plurality of user plane network nodes of the path, wherein each discriminator value for each of the plurality of user plane network nodes is included in each of a segment routing Segment Identifier (SID).	Akiya teaches: 	a segment routing header (Akiya: col. 5 lines 21-28); 	setting the segment routing header to an ordered list of values associated with the plurality of user plane network nodes (Akiya: col. 5 lines 21-28 [The SR header contains a source route encoded as a list of segments [SD, SB, SS, SF, SE], a pointer (Ptr) and identification of the ingress and egress SR edge routers (segments SI and SE).]), the ordered list of values comprising an address (Akiya: col. 8 lines 37-45) and a discriminator value for each of the plurality of user plane network nodes of the path, wherein each discriminator value for each of the plurality of user plane network nodes is included in each of a segment routing Segment Identifier (SID) (Akiya: col. 8 lines 10-24 …the non-zero globally assigned BFD discriminators may comprise node segment IDs…]). 	It would have been obvious to one of ordinary skill in the art to implement the techniques of Akiya within the Kotrabasappa system with predictable results. One would be motivated to make the combination to provide the benefit of including a segment routing header in order to establish which part of the route failed when attempting to send a control packet in order to assist in better finding an alternate route that excludes the failed node. One would further be motivated to make the combination because of the substantial similarity of the references. Both references relate to the transmittal and reception of S-BFD control packets in similar network environments using the same protocols. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that the techniques of Akiya could have been readily applied within the Kotrabasappa system with predictable results and a beneficial effect of increased/enhanced features. 

Regarding claim 2, the method of claim 1, further comprising: 	receiving, at the first control plane entity from the first user plane network node of the plurality of user plane network nodes, a second S-BFD control packet comprising a first discriminator value, a second discriminator value, and a diagnostic code (Kotrabasappa: 122 of FIG. 4 [My Discriminator…Your Discriminator…]; col. 12 lines 30-40, col. 8 lines 35-40), the first discriminator value of the second S-BFD control packet having a value associated with the first control plane entity, the second 

Regarding claim 3, the method of claim 2, wherein the second control plane entity comprises at least one of a radio control plane entity, a mobile control plane entity, or a path computation element (Kotrabasappa: 18A, 18B of FIG. 1; col. 5 lines 43-59).

Regarding claim 7, the method of claim 2, further comprising identifying a path loss based on the diagnostic code (Kotrabasappa: col. 8 lines 35-60).

Regarding claim 8, the method of claim 2, further comprising identifying a failure of the first user plane network node based on the diagnostic code (Kotrabasappa: col. 8 lines 35-60).

Regarding claim 9, the method of claim 2, further comprising determining that the first user plane network node has rebooted based on the diagnostic code (Kotrabasappa: col. 6 lines 58-67; col. 8 lines 35-60). 

My Discriminator…Your Discriminator…]; col. 12 lines 30-40, col. 19 lines 26-40), and a segment routing header (Akiya: col. 5 lines 21-28); 		set the first discriminator value to a discriminator value of a first user plane network node for a path comprising a plurality of user plane (data plane) network nodes (Kotrabasappa: 18A, 18B, 30, 31 of FIG. 1; 50A-N of FIG. 2; col. 11 lines 12-16 [LCs…provide a data plane…for forwarding transient network traffic…], col. 19 lines 41-60); 		set the second discriminator value to a discriminator value of the first control plane entity (Kotrabasappa: 18A, 18B, 30, 31 of FIG. 1; col. 19 lines 41-60); and 	set the segment routing header to an ordered list of values associated with the plurality of user plane network nodes (Akiya: col. 5 lines 21-28 [The SR header contains a source route encoded as a list of segments [SD, SB, SS, SF, SE], a pointer (Ptr) and identification of the ingress and egress SR edge routers (segments SI and SE).]), the …the non-zero globally assigned BFD discriminators may comprise node segment IDs…]). 

Regarding claim 11, the device of claim 10, wherein the processor-readable instructions cause the device to: 	receive, at the first control plane entity from the first mobile user plane network node of the plurality of mobile user plane network nodes, a second S-BFD control packet comprising a first discriminator value, a second discriminator value, and a diagnostic code (Kotrabasappa: 122 of FIG. 4 [My Discriminator…Your Discriminator…]; col. 12 lines 30-40, col. 8 lines 35-40; Cirkovic: par 0032, 0033), the first discriminator value of the second S-BFD control packet having a value associated with the first control plane entity, the second discriminator value of the second S-BFD control packet having a value associated with the network node (Kotrabasappa: 16A, 18A of FIG. 1; col. 8 lines 35-40); and	send the diagnostic code to a second control plane entity selected as a function of at least one of the second discriminator value or the diagnostic code (Kotrabasappa: col. 8 lines 30-40).



Regarding claim 16, the device of claim 11, wherein the processor-readable instructions cause the device to identify a path loss based on the diagnostic code (Kotrabasappa: col. 8 lines 35-60).

Regarding claim 17, the device of claim 11, wherein the processor-readable instructions cause the device to identify a failure of the first user plane network node based on the diagnostic code (Kotrabasappa: col. 8 lines 35-60).

Regarding claim 18, the device of claim 11, wherein the processor-readable instructions cause the device to determine that the first user plane network node has rebooted based on the diagnostic code (Kotrabasappa: col. 6 lines 58-67; col. 8 lines 35-60).

Regarding claim 19, Regarding claim 19, a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, that, when executed by a computing device with a non-transitory memory and one or more processors, cause the computing device to perform or cause performance of (Kotrabasappa: col. 23 lines 19-67):My Discriminator…Your Discriminator…]; col. 12 lines 30-40, col. 19 lines 26-40), and a segment routing header (Akiya: col. 5 lines 21-28);	setting the first discriminator value to a discriminator value of a first user plane network node for a path comprising a plurality of user plane network nodes (Kotrabasappa: 18A, 18B, 30, 31 of FIG. 1; 50A-N of FIG. 2; col. 11 lines 12-16 [LCs…provide a data plane…for forwarding transient network traffic…], col. 19 lines 41-60); 	setting the second discriminator value to a discriminator value of the first control plane entity (Kotrabasappa: 18A, 18B, 30, 31 of FIG. 1; col. 19 lines 41-60); and 	setting the segment routing header to an ordered list of values associated with the plurality of user plane network nodes (Akiya: col. 5 lines 21-28 [The SR header contains a source route encoded as a list of segments [SD, SB, SS, SF, SE], a pointer (Ptr) and identification of the ingress and egress SR edge routers (segments SI and SE).]), the ordered list of values comprising an address (Akiya: col. 8 lines 37-45) and a discriminator value for each of the plurality of user plane network nodes of the path, wherein each discriminator value for each of the plurality of user plane network nodes is included in each of a segment routing Segment Identifier (SID) (Akiya: col. 8 lines 10-24 […the non-zero globally assigned BFD discriminators may comprise node segment IDs…]). 

My Discriminator…Your Discriminator…]; col. 12 lines 30-40, col. 8 lines 35-40; Cirkovic: par 0032, 0033), the first discriminator value of the second S-BFD control packet having a value associated with the first control plane entity, the second discriminator value of the second S-BFD control packet having a value associated with the first user plane network node (Kotrabasappa: 16A, 18A of FIG. 1; col. 8 lines 35-40); and	sending the diagnostic code to a second control plane entity selected as a function of at least one of the second discriminator value or the diagnostic code (Kotrabasappa: col. 8 lines 30-40).

Claims 4-6 and 13-14 are rejected as being unpatentable over Kotrabasappa et al. (US 9,680,694), hereafter in view of Akiya et al. (US 9,497,107), and further in view of Nainar et al. (US 2018/0034712), hereafter “Nainar.”
Regarding claim 4, Kotrabasappa-Akiya teaches the method of claim 2, wherein the second S-BFD control packet comprises a segment routing header (Akiya: col. 5 lines 21-28). 

Regarding claim 5, the method of claim 4, further comprising determining a service level agreement (SLA) metric based on at least one of the diagnostic code or the timestamp (Nainar: par 0051).

Regarding claim 6, the method of claim 5, wherein the SLA metric comprises a latency of a segment of the path (Nainar: par 0051).

Regarding claim 13, the device of claim 11, wherein the second S-BFD control packet comprises a segment routing header, the segment routing header of the second S-BFD control packet comprising a timestamp (Nainar: par 0049).

Regarding claim 14, the device of claim 13, wherein the processor-readable instructions cause the device to determine a service level agreement (SLA) metric based on at least one of the diagnostic code or the timestamp (Nainar: par 0051).

Claim 21 is rejected as being unpatentable over Kotrabasappa et al. (US 9,680,694), hereafter in view of Akiya et al. (US 9,497,107), and further in view of Filsfils et al. (NPL: Segment Routing Policy Architecture), hereafter “Filsfils.”
Regarding claim 21, Kotrabasappa-Akiya does not explicitly teach the method of claim 1, wherein each segment routing SID is a Segment Routing for Internet Protocol version 6 (SRv6) Segment Identifier (SID). 

Filsfils teaches: 	a Segment Routing for Internet Protocol version 6 (SRv6) Segment Identifier (SID) (Filsfils: p. 10 [SR policy POL1…discriminator = 1… SID-List…]; p. 12 […SRv6 SID: AN IPv6 address…]). 	It would have been obvious to one of ordinary skill in the art to utilize SRv6 SIDs according to the technique of FilsFils within the Kotrabasappa-Akiya system with predictable results. One would be motivated to make the combination because given that the Kotrabasappa-Akiya system utilizes the Segment Routing For Internet Protocol and FilsFils discloses a version of this protocol, adapting Kotrabasappa-Akiya according to the FilsFils standard would have been an entirely predictable modification to one of ordinary skill. One would further be motivated to make the combination to provide the benefit of adapting the Kotrabasappa-Akiya system to function with IPv6 addresses. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Kotrabasappa and Filsfils relate to establishing paths between network entities. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Filsfils could have been implemented within the Kotrabasappa system with predictable results and a beneficial effect. 

Response to Arguments
Applicant’s arguments, filed March 1, 2021, have been fully considered but are moot in view of the new grounds of rejection presented herein, the new grounds of rejection having been made necessary by the claim amendments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454